DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 and 14 do share a special technical feature under PCT Rule 13.2. Where the amended claims 1 and 14 require “the primary capacitive component being configured to wear as the tread wears, and at least a part of the primary capacitive component is configured to wear before the primary inductive component”.  This is not found persuasive because prior art of record Robert discloses the use of capacitors 11-13 comprising wires 14, 15 which are arranged at a first distance from the tread 21 and inside the tread block. The wires 14, 15 being configured to wear when the tread 21 wears, and the coil 1/primary inductive component is at a second distance which is disposed radially inwards of the wires 14, 15 from the tread 21 greater than the first distance. Thus, at least part of the primary capacitive component is configured to wear before the primary inductive component. 
The requirement is still deemed proper and is therefore made FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 and 12/16/2019 have been considered by the examiner.
Specification
The substitute specification filed 12/16/2019 is acknowledged and has been approved for entry by the examiner. 
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites the term “Hie”; the applicant is requested to clarify the claim without adding new matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention limitations are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 13 is directed to a “comparison” of a first value of capacitance change and a second value of capacitance change. The abstract idea is the mental step of comparing the capacitance changes the primary capacitance component. There is no particular practical application once the comparison step has been performed and the claim does not have the inclusion of elements that are significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 2005/0061069 A1 – of record), in view of Huber et al. (EP 3599113 A1 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 1, Robert discloses a system detecting the wear of a tire to include the use of a tread blocks and circuitry, see abstract and depiction above – (construed as a tire configured to rotate about an axis of rotation, the tire to include the use of a tread block forming at least a part of a tread of the tire; and a circuit). The circuitry comprising: 
Capacitors 11-13 – (construed as a primary capacitive component), wherein the wires 15 of the capacitors are arranged at a first distance d1 from the tread 21 and inside the tread block – (construed as wherein at least a part of the primary capacitive component is arranged a first distance apart from the tread and inside the tread block), see Figs. 3, 5; and 
Coil 1 – (construed a primary inductive component) that is arranged at least partially at a second distance radially below the capacitors from the tread 21 towards the interior of the tire – (construed as at least a part is arranged a second distance towards the interior of the tire from the tread), see Figs. 3, 5; and an
Interrogation circuit 40 comprising: A swept frequency energy generator 41 – (construed as an electric source); Transmission means – (construed as a communication circuit), and An antenna 44 – (construed as a secondary inductive component), that is intended to be coupled to the coil 1 of the circuit 3 or 10 – (construed as the secondary inductive component is arranged on the same side of the tread as the primary inductive component), see [0112], [0114].
 As to the primary capacitive component is configured to wear as the tread wears, and the second distance is greater than the first distance, whereby at least a part of the primary capacitive component is configured to wear before the primary inductive component.
As depicted in Figs. 3, 5 above, the wires 14, 15 of the capacitors are arranged at a first distance from the tread 21 and inside the tread block, the wires 14, 15 of the capacitors 13 is configured to wear when the tread 21 wears, and the coil 1/primary inductive component is at a second distance which is disposed radially inwards of the wires 14, 15 from the tread 21 greater than the first distance. Thus, at least part of the primary capacitive component is configured to wear before the primary inductive component.
Robert does not explicitly disclose at least a part of the secondary inductive component is arranged a third distance apart from the tread, the third distance being greater than the second distance.
However, Robert discloses the interrogation circuits can be provided in a plurality of locations of the vehicle, as implied using multiple circuits in Fig. 5 and coupled contact with the coil via the antenna, see [0114]. Therefore, one skilled in the art would readily envision positioning both the interrogation circuit and the tuning circuit at a distance from the tread to form a stable detection and communication scheme. And since the tuning circuit is primarily used to detect tread wear, positioning the tuning circuit closer to the tread would be readily contemplated by those of ordinary skill in the art. Thus, having the third distance of the secondary inductive component in the interrogator to the tread be greater than the second distance of the primary inductive component to the tread would predictably enable detection and feedback communication of tire wear as reasonably suggested by the structure and functionality of Robert’s tread wear detecting circuitry.
In any event, in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the circuitry as claimed since: Huber discloses a tire whose wear can be detected in a simple and reliable manner and without significant impairment of the tire, see [0004]. The tire being configured to have a plurality of sensor elements at different positions and/or at different levels of wear of the tire. Whereby, the wear in local areas of the tire can be monitored and, for example, uneven wear or damage in the tire can be 
Regarding claim 3, modified Robert discloses the tire module 11 – (construed as an interrogator) is arranged on a surface of the tire, see Huber Fig. 1.
Regarding claim 6, while modified Robert does not explicitly disclose a distance between the primary inductive component and the secondary inductive component is at most 75 mm; the prior art discloses the positioning of the sensing elements such as a height thereof is determined by a targeted tread abrasion level, whereby a wear limit for different tires i.e. summer 1.5 mm or winter 4.0 mm tires maybe obtained. This implies the positioning of the sensors within the thickness of tread is positionable well within the claimed less than 75 mm. And is easily experimentally determined by the thickness od the tread and sensing capabilities of the sensor. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a distance 
Regrading claims 8-12, modified Robert discloses determining that a discrete reduction in the capacitance has occurred, the discrete reduction representing the tire reaching a threshold or one of the thresholds, this reaching then being measured by a discrete increase in the resonant frequency, see Robert [0012] – (construed as the interrogator is configured to measure at least one of a mutual inductance of the secondary capacitive component and the circuit, an inductance of the circuit, and a frequency of oscillation of the circuit); and wherein the tuning circuit is passive, see Robert [0007] – (construed as the circuit is energetically passive); and the tread block comprises rubber – (construed as a first material), the tread block limits a blind hole for the circuit, see Robert Fig. 5, the primary capacitive component comprises two conductive plates 8 – (construed as at least a part of a capacitor) and dielectric material 9 such that at least some of the dielectric material is left in between a part of the tread block and the part of the capacitor in a direction that is perpendicular to a normal of the tread, see Robert [0064] - [0065], Fig. 3; and a reinforcing belt 22 – (construed as a reinforcing belt ply or plies comprising fibrous material) and a part of the reinforcing belt is arranged above the magnetic field inducing component – (construed as being the secondary inductive component in .
Claims 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 2005/0061069 A1 – of record), in view of Huber et al. (EP 3599113 A1 – of record) as applied to claim 1 above, and further in view of Ledoux et al. (US 2016/0161243 A1) and Liener et al. (WO 2015/083072 A1).
Regarding claims 4-5, 7, modified Robert does not explicitly disclose the claimed orientation of the magnetic field.
Ledoux discloses a system for measuring a thickness of rubber layer of a tire – (construed as measuring the wear layer of a tire tread). The system is configured to use a sensor whose operating principle uses an induced magnetic field, see FIG. 4. 

[AltContent: textbox (Normal of a tread portion)][AltContent: arrow][AltContent: textbox (Primary direction angle)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



And with guidance provided by the figures, a localization of the magnetic field lines is observed such that: the magnetic field inducing component, see Figs. 5-9 – (construed as an inductive component) are configured to form a magnetic field that is in the center of the magnetic field inducing component and directed having a primary direction; whereby in the center of the magnetic field inducing component an angle between the primary direction and a normal of a tread is more than 0° and less than 45°. As to the claimed range, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Moreover, the magnetic field inducing component is configured to use coils 10, 62, 72, 92 – (construed as primary/secondary coils) disposed on ferrite cores 30, 64, 74, 94 – (construed as a primary/secondary core comprising a ferromagnetic material) having orientations where the coils have a primary cross section on a plane having a normal that is parallel to the primary direction; or having a secondary cross section on a plane having a normal that is parallel to the secondary direction, see FIGS 5-9, depicting various coil arrangements. 
Liener discloses a system for monitoring tire tread wear. The system is configured to have inductive tread measuring sensors, whereby the sensors use coils J beyond of which magnetic field lines are generated. And where the coils may be disposed at any position within the sensor volume to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the primary and secondary inductive components to include the coils thereof of modified Robert in the claimed manner as reasonably suggested by Ledoux and Liener as updating the primary and secondary inductive component magnetic fields and coils as claimed would provide an enhanced sensor system for continuous measurement the tread wear during operation of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749